GAROUTTE, J.
This is an appeal by the administrator of the estate of William Irvine, deceased, from a decree requiring him to pay to Endora V. Smith the sum of $500. Petitioner, having a claim against the estate of said deceased, alleges that by reason of certain false representations made to her by the administrator and his attorney, and upon which representations she relied, she compromised her claim against said estate for $500 less than the amount that was legally due her, and this proceeding was brought against the administrator to recover that sum. The main contention of appellant’s counsel is that the evidence does not support the findings. After a careful examination of the record, we cannot say but that a substantial conflict in the evidence arises upon all material matters. While the preponderance is apparently favorable to appellant, yet the only safe rule, and therefore the only wise rule, for this court to follow, where a substantial conflict does arise, is to affirm the action of the trial court. This principle is settled law. The findings are sufficient to support the decree. Let the judgment and order be affirmed.
We concur: De Haven, J.; McFarland, J.; Fitzgerald, J.